Citation Nr: 1744978	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  08-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a separate evaluation for neurological manifestations of cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel






INTRODUCTION

The Veteran served an initial period of active duty for training (ACDUTRA) from January 1991 to April 1991.  She subsequently served a period of active duty from February 2003 to June 2004, including one year in Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board previously remanded this matter in June 2017.  The case is once again before the Board for appellate consideration of the issue on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

The Veteran's cervical spine disability has not been manifested by any neurological manifestations.


CONCLUSION OF LAW

The criteria for separate evaluations for neurological manifestations of cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.124a, Diagnostic Code 5237 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a June 2006 letter sent to the Veteran.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA examinations afforded the Veteran are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners considered the Veteran's lumbar back symptoms, history, in-person examinations, and applied accepted medical standards and principles in rendering an opinion.

The Board previously remanded this claim in June 2017 for AOJ consideration of new VA treatment records added to the record after August 2015.  The AOJ filed an SSOC in July 2017 noting they reviewed the newly obtained records.  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


II. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 3.321 (2016); see generally, 38 C.F.R. § Part IV (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

III. Merits of the Claim

Initially, the Board reiterates that the only issue remaining on appeal with respect to the cervical spine disability is whether the Veteran is entitled to separate evaluations for neurological manifestations of a cervical spine disability.

The diagnostic codes for rating diseases and injuries of the spine are designated as Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  The Board notes that the Veteran's cervical spine disability is currently evaluated as 10 percent disabling under Diagnostic Code 5237, cervical strain.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).

In a January 2008 treatment note, the Veteran reported her neck pain is a dull, sore sensation without radiation into her left upper extremity.  The left arm pain is an occasional tingling sensation that begins in the posterior glenohumeral joint continuing distally into the lateral arm, lateral elbow, anterior forearm to hands affecting all digits, but primarily the first and second.  She reports occasional decrease in left hand grip strength, but is able to grab and hold items.  A magnetic resonance imaging (MRI) revealed no significant abnormality except for loss of normal lordosis.  She was assessed with probable facet irritation with neuritis.  See January 2008 Dallas VA Medical Center treatment note.

In February 2008, the Veteran was afforded a VA spine examination.  Upon physical examination, the examiner noted deep tendon reflexes were 0 to 1+ in the upper extremities.  There was normal pinprick sensation and normal strength in the upper extremities.  Moreover, the Veteran showed normal motor skills, no muscle atrophy, and no muscle spasms.  Furthermore, active range of motion did not produce any weakness, fatigue, or incoordination.

In an April 2012 Dallas VA treatment record, the Veteran reported pain in the neck and shoulders with muscle spasm in her mid-back.  The Veteran was diagnosed with rheumatoid arthritis.  

In an X-ray in May 2013, the impression was a normal cervical spine radiograph.  See May 2013 Frank M. Tejeda Outpatient Clinic.

In a May 2015 Premier Chiropractic record, the Veteran indicated moderate, non-radiating pain.  A physical examination showed flexion of the cervical spine was to 40 degrees and extension was to 35 degrees.  The light touch sensations were within normal limits at all upper and lower spinal segments.

In a November 2016 Houston VA Medical Center record, physical examination showed the Veteran without clubbing, cyanosis, edema, focal defects, or ischemic changes.  Her pulses are symmetric.  No lesions, ulcers, or sensory loss was noted.  She showed good range of motion of the joints without abnormality.

The Veteran was afforded a November 2016 examination.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed neurologic manifestations are proximately due to or the result of service-connected cervical strain with headaches.  The examiner noted that there were no current objective neurologic abnormalities.  The examiner noted a 2006 Dallas VAMC MRI of the cervical spine was essentially normal.  

On a November 2016 cervical spine disability benefits questionnaire, the examiner stated that the Veteran does not have any neurologic abnormalities related to the cervical spine.  The examiner noted that the Veteran does not have any signs or symptoms of radicular pain on any extremity.  The examiner noted that the Veteran's gait and posture are within normal limits.  

Finally, the Veteran received a peripheral nerves examination in November 2016.  The examiner noted reviewing the entire claims file.  Following physical examination, the examiner opined that the Veteran's current examination shows no objective neurologic findings.  The examiner stated that for the claimed condition of neurologic manifestations, there is no diagnosis because there is no pathology to render a diagnosis.

In a June 2017 Houston VA Medical Center record, the Veteran reported left arm pain, running from her neck down her arm.  However, she denied any chronic pain, tingling, or numbness.  She noted that she feels better when moving her arm.  

The Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, the evidence of record was negative for neurological findings associated with the Veteran's service-connected cervical strain.  Indeed, during the November 2016 VA examinations, a sensory examination was normal, and the examiner found no radiculopathy or other neurological signs or symptoms.  In this regard, the examiner did not find signs or symptoms beyond the already active service-connected cervical strain with headaches, and did not find other neurological abnormalities, including bladder or bowel dysfunction.  Further, while the Veteran does relate subjective symptoms of shooting pain, numbness and tingling, such symptoms are contemplated by the General Rating Formula absent a finding of a separately compensable neurological abnormality.  Consequently, the evidence of record does not support additional separate evaluations for neurological manifestations of the Veteran's service-connected cervical spondylosis.  Id.

To the extent that the Veteran asserts that she has additional neurological abnormalities associated with her service-connected cervical strain, the Board finds that the matter of diagnosing neurological abnormalities and etiologically associating them with cervical strain are more suited to the realm of medical, rather than lay expertise.  The precise diagnosis and the determination of etiology are too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent diagnostic or etiological evidence in this case.

Under these circumstances, the Board finds that the record presents no basis for assignment of a separate rating for a neurological disorder for the service-connected cervical strain with headaches.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to a separate evaluation for neurological manifestations of cervical spine disability is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


